IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00453-CV

                    IN THE INTEREST OF Z.L.P., A CHILD



                           From the 77th District Court
                            Limestone County, Texas
                            Trial Court No. CPS-235-A


                          MEMORANDUM OPINION


      Appellant, Timothy Thomas, has filed an unopposed motion to dismiss his

appeal in this matter. See TEX. R. APP. P. 42.1(a)(1). Dismissal of this appeal would not

prevent the parties from seeking relief to which they would otherwise be entitled. The

motion is granted, and the appeal is hereby dismissed.



                                          AL SCOGGINS
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed May 9, 2013
[CV06]